Luke, J.
1. Where a contract 'of purchase and sale of goods was executory on both sides, notice by the purchaser to the seller to cancel the purchaser’s order for the goods was a breach of the contract, and thereafter the seller could not by an attempt to deliver the goods treat the contract as performed on his part, and sue the purchaser for the full purchase price. See Linder v. Cole Brothers Lightning Rod Co., 10 Ga. App. 102 (72 S. E. 719), and cases there cited.
2. The undisputed evidence shows that the order was cancelled by the purchaser several days before the seller undertook to deliver the goods ordered. Upon the evidence the court did not err in directing a verdict for the defendant.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.